Title: From John Adams to William Cranch, 3 March 1815
From: Adams, John
To: Cranch, William



Dr Sir
Quincy March 3, 1815

Our Fisheries have not been abandoned. They cannot be abandoned. They Shall not be abandoned. We hold them by no Grant Gift, Bargain or Sale or last Will and Testament nor by hereditary descent from Great Britain. We hold them, in Truth, not as Kings and Priests claim their Rights and Power by hypocrisy and Craft, but that is from God and our own Swords.
1 The Author of Nature and common Father of Mankind, has made his Ocean free and common to all his human Children. We have therefore as clear a moral and divine Right to the Fisheries, at least as the English Scotch Irish or any other People.
2 We have all the Rights and Liberties of Englishmen in the Fisheries, in as full and ample manner, as We had before the Revolution. We have never forfeited Surrendered, alienated or lost any one Punctillio of those Rights or Liberties, on the contrary We compelled the British Nation to acknowledge them in the most Solemn manner, before God and the World, in the Treaty of Peace of 1783.
3. We have Stronger, clearer, and more perfect Right than the Britons or any other Nation of Europe, or on the globe: for they were all indebted to Us and our Ancestors for all these Fisheries. We discovered them; We explored them; We discovered and Settled the Countries round about them; at our own Expense, Labour, risque and Industry, without Assistance from Britain; We have possessed, occupied, exercised and praticed them from the beginning. We have done more, towards exploring the best fishing grounds and Stations, and all the Bays, Harbours, Inlets, Creeks, Rivers, Shores and Coasts, where Fish of all Sorts were to be found, and discovered by Experiments the best means and Methods of curing, preserving, drying and perfecting the Commodity, as well as extending and improving the Commerce in it, than all the Britons and all the rest of Europe.
4. If Conquest can confer any Right, our Right is at least equal and common with Englishmen in any Part of the World. Indeed it is incomparably Superior. For we conquered all the Countries round about the Fisheries. We conquered Cape Breton We conquered Nova Scotia, and dispossessed the French both hostile and Neutral; We did more in proportion towards the Conquest of Canada, than any other portion of the British Empire, and could, and would, and should, have done the whole, at an easier expence to ourselves both of Men and Money, if the British Government would have permitted that Union of the Colonies which We projected, planned, earnestly desired, and humbly petitioned in 1754. In short We have done more in proportion, than any other part of the British Empire, towards protecting, and defending, all these Fisheries against the French. For all these Reasons, if there is a People under Heaven, who could advance a Colour of Pretention, to any exclusive Priviledges, or any Rights of one Nation, more than another in Fisheries; that People were are the Inhabitants of the United States of America, and especially of New England. But We Sett up no Such partial Claims. We demand only those equal Rights, and Liberties, that We have always held, possessed and enjoyed. These We assert, and these We will have. They are of more importance to Us than to any other Nation. It would be ill natured in the English to deprive Us of them, if they had the Power which they have not. There is room enough and Fish enough for both Nations.
As you are famous for indefatigable Research; I wish you would ransack all the Books and all the Rules for the Construction of Treaties, and concerning the dissolution and Renovation of Treaties, to Shew that the Article in the Treaty of 1783 is Still in force. I Say as it is an Acknowledgment only of an antecedent Right, it is of eternal Obligation. Love to all
John Adams